In the

United States Court of Appeals
              For the Seventh Circuit

No. 10-1300

E DITH M ILESTONE,
                                             Plaintiff-Appellant,
                               v.

C ITY OF M ONROE, W ISCONSIN,
                                            Defendant-Appellee.


           Appeal from the United States District Court
               for the Western District of Wisconsin.
       No. 09-cv-199—Stephen L. Crocker, Magistrate Judge.



  A RGUED S EPTEMBER 15, 2010—D ECIDED N OVEMBER 21, 2011




 Before M ANION, S YKES, and H AMILTON, Circuit Judges.
  S YKES, Circuit Judge. Edith Milestone was banned from
entering the Senior Center in the City of Monroe, Wis-
consin, because she repeatedly violated the Center’s
Code of Conduct. She sued the City under 42 U.S.C. § 1983
claiming that the expulsion violated her free-speech
and due-process rights and that the Code is facially
unconstitutional. A magistrate judge granted summary
judgment for the City. The judge held that the Senior
2                                             No. 10-1300

Center director, who imposed the expulsion penalty, and
the Monroe Senior Citizens Board, which promulgated
the Code and approved the order, were not final
policymakers for the City, so there was no basis for mu-
nicipal liability. See Monell v. Dep’t of Soc. Servs.,
436 U.S. 658, 694 (1978). Milestone appealed.
   We affirm, although on a somewhat expanded analysis.
We agree that the Senior Center director and the Senior
Citizens Board were not the City’s final policymakers for
purposes of enforcing the Code of Conduct. Under state
and local law, Milestone had the right to ask the
Monroe Common Council to overturn the expulsion
order, and her failure to do so precludes municipal
liability under Monell to the extent that the claimed con-
stitutional violations stem from the imposition of the
ban. This result does not impose a requirement of ex-
haustion of administrative remedies under § 1983, but
follows from the Common Council’s role as the relevant
policymaker for the sanction imposed on Milestone.
  Milestone’s facial challenge to the Code rests on a
different foundation, however. By Monroe ordinance,
the Senior Citizens Board has the authority to make
rules for the Senior Center; the Code itself is therefore
city policy. But Milestone’s facial challenge is flawed on
the merits. The Code consists of reasonable “time, place,
or manner” restrictions, and is neither unconstitu-
tionally vague nor overbroad.
No. 10-1300                                                   3

                       I. Background
  Edith Milestone, a senior citizen, lives in Monroe,
Wisconsin, a small city that claims the title of the “Swiss
Cheese Capital of the U.S.A.” Prior to 2008 Milestone
often visited the Behring Senior Center, operated by the
City of Monroe. The Senior Center is open to the
55-and-over community from Monroe (a/k/a the “cheese
city”) and the surrounding area. Among other activities,
the Senior Center offers classes, meals, exercise programs,
and card games.
  The Monroe Senior Citizens Board, comprised of nine
citizen volunteers, is empowered to adopt rules and
regulations to “secure the suitable use and enjoyment” of
the “cheese city social center building . . . by senior citizens
of Monroe.” M ONROE, W IS., C ODE §§ 2-12-1, 2-12-3(A), (C).
Pursuant to this authority, the Board promulgated a
Code of Conduct for visitors to the Center. Among other
things, the Code prohibits “abusive, vulgar, or demeaning
language,” “physically threatening” conduct, and disre-
spectful behavior toward patrons, the Center’s staff, and
outside instructors. The Code provides that “[v]iolations
of this code of conduct will be acted upon by the
Senior Center staff or Board of Directors.” Copies of the
Code of Conduct were posted throughout the building.
   Milestone’s visits to the Center were fraught with
turmoil. Her file included a number of “incident reports”
alleging the following disturbances: She engaged in a
shouting match at a card game (February 2002); she tried
to get the Center’s director fired (December 2005); she
filed frivolous police complaints about other patrons
4                                               No. 10-1300

(January 2006); she yelled at patrons and staff (February
2006); she advised another patron to go to confession
(February 2006); she accused other patrons of spreading
rumors about her (October 2007); and she threw playing
cards across a table (December 2007). In February
2006 the Monroe city attorney wrote Milestone a letter
informing her that the City might have to seek a
restraining order against her if she failed to “conform
to reasonable standards of decorum while at the Center.”
The City never followed up on this letter.
  In October 2008 Milestone was involved in an incident
that led to her expulsion from the Center.1 While playing
cards, Milestone began loudly complaining about the
scoring of the game. When the game was finished, Mile-
stone angrily refused to accept the one-dollar prize she
had won because she thought that the game had been
scored incorrectly. Tammy Derrickson, the Senior Center
director, approached Milestone and told her that her
behavior was not acceptable. The two got into a heated
discussion, which escalated when Milestone wagged her
finger in Derrickson’s face and threatened to sue her.
Derrickson reiterated that Milestone’s behavior was
unacceptable and told her that she was no longer
allowed to visit the Center.



1
  There are some factual disputes about what happened during
this incident. Because we are reviewing an order granting
summary judgment, we recount the facts in the light most
favorable to Milestone, the nonmoving party. Turner v. The
Saloon, Ltd., 595 F.3d 679, 683 (7th Cir. 2010).
No. 10-1300                                               5

  The next day, Derrickson sent Milestone a letter in-
forming her that she was “no longer welcome to attend
Senior Center Programs” based on the following viola-
tions of the Center’s Code of Conduct: “(1) [n]ot treating
other participants with respect[;] (2) [a]busive language[;]
(3) [n]ot treating Senior Center staff in a respectful
man[ner; and] (4) [p]hysically threatening conduct.” Before
sending the letter, Derrickson reviewed it with the
mayor, the city attorney, and the chief of police, but not
with any members of the City’s Common Council.
  Milestone’s attorney wrote to the Senior Citizens
Board and requested a copy of the Code and any docu-
mentation regarding the incident that precipitated her
expulsion. An assistant city attorney provided the docu-
ments and also informed Milestone’s attorney that Mile-
stone could appeal Derrickson’s decision to the Senior
Citizens Board via a “due process hearing.” Milestone
exercised this right.
   The Senior Citizens Board convened a hearing and
heard testimony under oath from Milestone, Derrickson,
and other witnesses. In a written decision, the Board
affirmed Derrickson’s action but modified the ban to
remove its apparent perpetual duration. The Board said
it would “consider a petition for reinstatement by Edith
Milestone upon proof of successful completion of an
accredited ‘Anger Management’ program.” The Board
also advised Milestone of her right to take an admin-
istrative appeal to the City’s Common Council within
30 days and that if she failed to do so, the Board’s deci-
sion would “be treated as a final determination” for
6                                               No. 10-1300

purposes of judicial review. See W IS. S TAT. §§ 62.12(2),
62.13.
   Milestone did not appeal the Board’s decision to the
Common Council or seek judicial review. Nor did she
enroll in an anger-management program. Instead, she
filed this § 1983 lawsuit against the City alleging viola-
tions of her free-speech and due-process rights under
the First and Fourteenth Amendments. A magistrate
judge, proceeding by consent, granted the City’s motion
for summary judgment, holding that Derrickson and
the Senior Center Board were not final policymakers for
purposes of municipal liability under Monell. Though
he did not reach the merits, the judge noted that the
City had “a legitimate interest in minimizing disruption
and keeping the [senior] center a pleasant environment
for its visitors.”


                      II. Discussion
  This case comes to us from an order granting sum-
mary judgment for the City, so our review is de novo;
we construe all facts and reasonable inferences in favor
of Milestone, the nonmoving party. Ogden v. Atterholt,
606 F.3d 355, 358 (7th Cir. 2010). Milestone argued
below and reiterates here that Derrickson’s decision
to expel her from the Senior Center amounts to
viewpoint discrimination in violation of her right to free
speech. She also claims the Code of Conduct is uncon-
stitutionally overbroad in that it sweeps in too much
protected speech, subjecting it to the threat of punishment.
Finally, she alleges several due-process violations. She
No. 10-1300                                                  7

claims that: (1) the ban was imposed without a hearing,
violating her right to due process; (2) the Code deprived
her of fair notice because it does not prescribe specific
penalties; and (3) the decision to expel her from the Senior
Center violated her right to move about in public places.
   The magistrate judge did not reach the merits of these
claims but instead entered judgment for the City after
finding no basis for municipal liability. To the extent
that Milestone’s claims relate to the expulsion order, we
agree. Milestone sued the City, not Derrickson, who
imposed the ban, or the members of the Senior Center
Board, who affirmed it. There is no respondeat superior
liability under § 1983; the Supreme Court “distinguish[es]
acts of the municipality from acts of employees of the munici-
pality.” Pembaur v. City of Cincinnati, 475 U.S. 469, 479
(1986); City of Okla. City v. Tuttle, 471 U.S. 808, 818 (1985);
Monell, 436 U.S. at 691; see also Lewis v. City of Chicago, 496
F.3d 645, 656 (7th Cir. 2007) (“Misbehaving employees
are responsible for their own conduct, [but] units of
local government are responsible only for their policies
rather than misconduct by their workers.” (quotation
marks omitted)). For municipal liability under § 1983,
the constitutional violation must be caused by (1) an
express municipal policy; (2) a widespread, though unwrit-
ten, custom or practice; or (3) a decision by a municipal
agent with “final policymaking authority.” Darchak v.
City of Chi. Bd. of Educ., 580 F.3d 622, 629 (7th Cir. 2009);
see also Monell, 436 U.S. at 694.
  Only the third theory of Monell municipal liability is at
issue here. Milestone argues that Derrickson, or alterna-
8                                               No. 10-1300

tively, the Senior Citizens Board, were final policymakers
for the City. Whether an entity has final policymaking
authority is a question of state or local law. Jett v. Dallas
Indep. Sch. Dist., 491 U.S. 701, 737 (1989); Kujawski v. Bd.
of Comm’rs of Bartholomew Cnty., Ind., 183 F.3d 734, 737
(7th Cir. 1999). Not every municipal official with discre-
tion is a final policymaker; authority to make final policy
in a given area requires more than mere discretion to
act. See Darchak, 580 F.3d at 630; Gernetzke v. Kenosha
Unified Sch. Dist. No. 1, 274 F.3d 464, 469 (7th Cir. 2001).
Whether a public official has final policymaking
authority often turns on whether his decisions are sub-
ject to review by a higher official or other authority. See
Gernetzke, 274 F.3d at 469 (“[T]he cases limit municipal
liability under section 1983 to situations in which
the official who commits the alleged violation of the
plaintiff’s rights has authority that is final in the special
sense that there is no higher authority.”).
  Here, Derrickson imposed the initial punishment of
expulsion, and the Board affirmed her decision with a
modification as to its duration. For the City to be liable
for these actions, Milestone must first establish that
Derrickson or the Board had final policymaking
authority with respect to imposing punishments for
violating the rules of the Center. It’s clear that Derrickson
was not a final policymaker. The City never delegated
final policymaking authority to the director of the
Center; the City Code does not even refer to the posi-
tion. All of Derrickson’s decisions are subject to review
by the Senior Citizens Board. She lacked independent
authority to impose discipline, let alone the authority to
No. 10-1300                                             9

set general policy on this issue. See Darchak, 580 F.3d at
630. Accordingly, Derrickson’s actions did not subject
the City to liability under § 1983.
  Whether the Board is the final policymaker is a some-
what closer question, but we agree with the magistrate
judge that under state and local law, and based on the
structure of the Board itself, the Board did not have
final policymaking authority. Chapter 68 of the Wis-
consin Statutes prescribes a general procedure for
review of initial administrative determinations like
Derrickson’s decision to ban Milestone from the Center.
See W IS. S TAT. §§ 68.08, 68.09(1). Specifically, chapter
68 provides that the official who made the initial deter-
mination may conduct the review, or “an independent
review of such initial determination by another person,
committee or agency of the municipality may be pro-
vided.” Id. § 68.09(2). The City empowered the Senior
Citizens Board to review the initial determination, and
following a full hearing, the Board issued a “Decision
on Review” affirming Derrickson’s decision.
  Importantly, however, Milestone had a statutory right
to appeal the Board’s decision to the Common Council.
Because she “did not have a hearing substantially in
compliance with § 68.11 when the initial determination
was made,” she had an automatic right to this addi-
tional level of administrative review. Id. § 68.10(1)(a).
Indeed, the Board fully advised Milestone of her right
to appeal to the Common Council. Id. § 68.09(5). In by-
passing the Common Council, Milestone deprived the
City’s final policymaker of the opportunity to review the
10                                                  No. 10-1300

acts of municipal subordinates, including their com-
pliance with city policy and even the wisdom of city
policy itself.2
  Apart from state municipal law, the Monroe City Code
confirms that the Board is not the final authority for
purposes of reviewing the director’s decisions. By ordi-
nance the Board has the following powers:
     (A)   To govern, manage, control, improve and care
           for the cheese city social center building and
           grounds and secure the suitable use and enjoy-
           ment thereof by senior citizens of Monroe.
     (B)   To oversee professional employees having re-
           sponsibility for senior citizen programs and
           activities subject to policies and procedures adopted
           by the city for supervision of such employees.
     (C)   To adopt rules and regulations to promote the
           purposes for which the board has been created.
     (D)   To acquire in the name of the city for senior
           citizen purposes by gift, devise, bequest or
           condemnation, either absolutely or in trust,
           money, real or personal property, or any right or



2
  Because the Senior Citizens Board issued its decision follow-
ing a hearing in compliance with chapter 68, if Milestone did
not appeal to the Common Council, the Board’s decision
would be considered a “final decision” for purposes of
judicial review. Milestone had the option of filing an
action in state court seeking review by certiorari. W IS . S TAT .
§§ 68.12(2), 68.13(1).
No. 10-1300                                                  11

         privilege. Gifts to the city of money or other
         property, real or personal, either absolutely or
         in trust for senior citizen purposes shall be
         accepted only after they shall have been recom-
         mended by the board to the council and
         approved by the council by resolution. Subject to
         the approval of the council, the board may execute
         every trust imposed upon the use of property
         or property rights by deed, testament or other
         conveyance transferring the title of such property
         to the city for senior citizen purposes.
   (E)   Subject to the approval of the council, to buy or lease
         land in the name of the city for senior citizen
         facilities within the city, and buildings for senior
         citizen activities, and, with the approval of the
         council to sell or exchange property no longer
         required for its purposes.
   (F)   To acquire and maintain such equipment as may
         be necessary to properly carry out its purposes.
   (G)   To promote senior citizen activities within the
         city as it may deem advisable and its budget may
         permit. (5-15-1990)
M ONROE, W IS., C ODE § 2-12-3 (emphases added).
  As the provisions we have highlighted attest, the Board
has discretion to act in some discrete areas and in others
is subject to oversight and control by the City, usually
through the Common Council. At issue here is subsec-
tion (B) of the ordinance, which gives the Board the
authority to oversee the actions of the Center’s em-
12                                              No. 10-1300

ployees—subject, however, to policies set by the City.
The Common Council’s explicit retention of ultimate
policymaking authority is key; it confirms that when
the Board reviewed Derrickson’s decision, it was not
acting with final policymaking authority. See Pembaur,
475 U.S. at 483.
   Finally, the Board’s structure suggests that it does not
make final policy for the City. Although a creature of
municipal law, the Board is not a subcommittee of the
Common Council. Of its nine members, only one
is also a member of the Council. M ONROE, W IS., C ODE § 2-
12-1(A)2. Up to three may be nonresidents of the City, id.
§ 2-12-1(A)1, and all must “serve without salary or other
compensation,” id. § 2-12-1(B). In short, the Board is a
small group of citizen volunteers tasked with guiding
the Center’s activities, not an administrative body
charged with making final policy for the City. Because
neither Derrickson nor the Board were exercising final
policymaking authority when they imposed and
approved the expulsion order, the City cannot be liable
under § 1983 for their actions.
  To the extent that Milestone’s claims are premised on
the Code itself, however, a different analysis applies.
The Monroe Common Council empowered the Board
to make rules for the Senior Center. See id. § 2-12-3(C)
(“The senior citizen’s board is empowered and directed . . .
[t]o adopt rules and regulations to promote the pur-
poses for which the board has been created.”). The Code
of Conduct, though not promulgated by the Common
Council, is city policy for purposes of municipal liability
under § 1983.
No. 10-1300                                                      13

   Milestone’s First Amendment challenge to the Code
itself consists of two distinct arguments. First, she
claims that the Code impermissibly discriminates among
speakers based on their viewpoint. Second, she con-
tends the Code is overbroad in that it chills too much
protected speech. Regarding the first argument, the
parties spend considerable energy debating how to
classify the Senior Center under First Amendment
forum analysis.3 What is dispositive here, however, is not
the nature of the forum but the nature of the regulation



3
  In this kind of First Amendment claim, Supreme Court
doctrine calls for stricter or looser judicial scrutiny depending
on the nature of the “forum” in which the regulations apply.
In a traditional public forum, governmental restrictions on
speech get strict scrutiny; regulations must be narrowly
tailored to serve a compelling governmental interest. Good News
Club v. Milford Cent. Sch., 533 U.S. 98, 106 (2001); Christian Legal
Soc’y v. Walker, 453 F.3d 853, 865 (7th Cir. 2006). Traditional
public fora—like streets, sidewalks, and parks—are public
places that have traditionally been open for all manner of
constitutionally protected speech. Christian Legal Soc’y v.
Martinez, 130 S. Ct. 2971, 2984 n.11 (2010). Strict scrutiny also
applies to regulations in a designated public forum, which the
government creates when it “designates” or opens a tradition-
ally nonpublic forum for public discourse. Walker, 453 F.3d
at 865. A limited public forum (sometimes called a “nonpublic
forum”) is a place the government has opened only for
specific purposes or subjects; speech restrictions in a limited
public forum need only be viewpoint-neutral and rea-
sonable in light of the purpose served by the forum. Id. at 865-
66 & n.2.
14                                              No. 10-1300

in question. If the Code is a content-neutral “time, place,
or manner” regulation, it can survive as a reasonable
exercise of governmental authority, regardless of which
speech-forum category applies. Frisby v. Schultz, 487
U.S. 474, 481 (1988); Ovadal v. City of Madison, Wis., 416
F.3d 531, 536-37 (7th Cir. 2005).
  The Code contains a mission statement, several objec-
tives, and nine provisions comprising the actual “Code
of Conduct.” (We have attached a complete copy of the
Code in the appendix to this opinion.) The Code is gener-
ally aimed at conduct not speech, but three of its provi-
sions arguably touch upon speech or expression: the
requirement that patrons treat everyone with respect
and courtesy; the prohibition against abusive, vulgar, or
demeaning language; and the requirement that patrons
treat Center personnel with respect. In Milestone’s view
these provisions are viewpoint-based regulations in
that they subject any person who disagrees with the
director’s decisions to permanent ejection from the Center.
  We disagree. “Government regulation of expressive
activity is content neutral so long as it is ‘justified with-
out reference to the content of the regulated speech.’ ” Ward
v. Rock Against Racism, 491 U.S. 781, 791 (1989) (quoting
Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293
(1984)). That is, “[a] regulation that serves purposes
unrelated to the content of expression is deemed neutral,
even if it has an incidental effect on some speakers or
messages but not others.” Id. The Code’s mission state-
ment and objectives make it clear that the purpose of
the Code is completely unrelated to the content of any
No. 10-1300                                                15

speaker’s message. Rather than focusing on what the
Center’s patrons say, the Code focuses on the manner in
which they say it. Nothing in the Code provides a basis
for punishing patrons for disagreeing with other visitors
or the Center staff.
  Even in a traditional public forum where restrictions
on speech are viewed with greatest suspicion, content-
neutral time, place, or manner regulations are constitu-
tionally acceptable if they are narrowly tailored to
achieve a significant governmental interest and leave
open ample alternative channels of communication.
Frisby, 487 U.S. at 481; Ovadal, 416 F.3d at 536-37. The
Code of Conduct meets these requirements.
  First, the Code’s stated purpose is to establish a “ ‘home
away from home’ ” for visitors to the Senior Center, an
environment that is “positive,” “dynamic,” and “pleasant
and upbeat.” Considering the specific clientele the
Senior Center serves, we think this qualifies as a sig-
nificant governmental interest. By analogy, in Stokes v.
City of Madison, 930 F.2d 1163, 1170-71 (7th Cir. 1991),
we upheld an amplified sound restriction on a mall
adjacent to a library, recognizing that the City’s interest
in maintaining a quiet library environment and pro-
tecting library users from unwanted noise justified the
restriction. Similarly here, the City’s interest in protecting
the patrons of the Senior Center from vulgar, abusive
language and disrespectful or demeaning treatment by
other patrons justifies these provisions.
 The Code also satisfies the narrow tailoring require-
ment. In “time, place, or manner” cases, “narrow tailoring”
does not mean that the government must use “the least
16                                              No. 10-1300

restrictive or least intrusive means” to achieve its end;
rather, in this context “the requirement of narrow
tailoring is satisfied ‘so long as the . . . regulation
promotes a substantial government interest that would
be achieved less effectively absent the regulation.’ ” Ward,
491 U.S. at 798-99 (quoting United States v. Albertini, 472
U.S. 675, 689 (1985)). Rules requiring the Center’s visitors
to treat others with respect and to refrain from vulgar,
abusive language easily satisfy this standard. The City’s
interest in maintaining a hospitable place for senior
citizens to gather would be seriously undermined
absent basic civility requirements.
  Finally, the Code leaves open ample channels of com-
munication. Regulations may fail this part of the analysis
when they prevent speakers from reaching their target
audiences. Weinberg v. City of Chicago, 310 F.3d 1029,
1040 (7th Cir. 2002). The Code prevents Senior Center
patrons from yelling at others or using abusive
language, but it does not prohibit respectful disagree-
ment or inhibit complaints. This is hardly a case in
which a speaker’s “ ‘ability to communicate effectively
is threatened.’ ” Id. at 1042 (quoting City Council v. Tax-
payers for Vincent, 466 U.S. 789, 812 (1984)). Accordingly,
the Code passes constitutional muster as a content-
neutral and reasonable time, place, or manner regulation.
  Our conclusion on this point also bears on Milestone’s
claim that the Code is impermissibly overbroad in
violation of the First Amendment. See Grayned v. City of
Rockford, 408 U.S. 104, 114-21 (1972) (rejecting overbreadth
claim where ordinance was reasonable restriction, nar-
rowly tailored to further significant governmental inter-
No. 10-1300                                               17

ests). “[A]n overbroad statute must reach a ‘substantial
number of impermissible applications’ before it may be
considered facially invalid.” United States v. Fletcher, 634
F.3d 395, 402 (7th Cir. 2011) (quoting New York v. Ferber,
458 U.S. 747, 771 (1982)). As we have explained, the
Code regulates public disturbances and is narrowly
tailored to further the City’s significant interest in
ensuring that the Center remains a welcoming and peace-
ful place for senior citizens to gather. The Code does not
allow punishment based on viewpoint or prohibit re-
spectful criticism or disagreement.
  Finally, Milestone makes a due-process void-for-vague-
ness claim. A law is unconstitutionally vague if it fails
to sufficiently define the conduct it prohibits; the point
of vagueness doctrine is to permit individuals to
conform their conduct to the law’s requirements and to
guard against arbitrary or discriminatory enforcement.
Grayned, 408 U.S. at 108-09; United States v. Dimitrov, 546
F.3d 409, 414 (7th Cir. 2008). The Code of Conduct is a
poor fit with this doctrine because it is just a set of rules
of decorum for the Senior Center; it is neither a statute
nor an ordinance, and violations do not result in arrest,
incarceration, or even a fine. Where the penalties for
noncompliance are less severe, a high level of clarity
generally is not required. See Gresham v. Peterson, 225
F.3d 899, 908 (7th Cir. 2000). Indeed, Milestone points to
no case in which a similar local rule was invalidated
on vagueness grounds.
  To the extent that any analogy can be drawn, the Code
is akin to statutes prohibiting disruptive noises, see, e.g.,
Grayned, 408 U.S. at 107-14, disorderly conduct, see, e.g.,
18                                                  No. 10-1300

Ovadal, 416 F.3d at 535-36, disturbing the peace, see, e.g.,
United States v. Woodard, 376 F.2d 136, 140-42 (7th Cir.
1967), or abusive personal behavior against others, such
as “aggressive panhandling,” see Gresham, 225 F.3d at 908-
09 (citing cases). All of these laws withstood vagueness
challenges. In Grayned, for example, the Supreme Court
looked to the ordinance itself and its preamble to
conclude that it prohibited, in clear enough terms, “delib-
erately noisy or diversionary activity that disrupts or
is about to disrupt normal school activities.” 4 408 U.S. at
110-11. Similarly here, the Code prohibits disruptive
behavior that interferes with other patrons’ ability to
use the Senior Center for its intended purpose. A per-
son of reasonable intelligence would understand this
meaning. Gresham, 225 F.3d at 908 (“Laws must contain a
‘reasonable degree of clarity’ so that people of ‘common
intelligence’ can understand their meaning.” (quoting
Roberts v. United States Jaycees, 468 U.S. 609, 629 (1984))). To
the extent the Code is subject to vagueness analysis at
all, it is not unconstitutionally vague.
                                                     A FFIRMED.




4
  The ordinance at issue in Grayned v. City of Rockford, 408 U.S.
104, 107-08 (1972), provided:
     “[N]o person, while on public or private grounds adjacent
     to any building in which a school or any class thereof is
     in session, shall wilfully make or assist in the making of
     any noise or diversion which disturbs or tends to disturb
     the peace or good order of such school session or class
     thereof . . . .”
No. 10-1300                                             19

       Appendix—Senior Center Code of Conduct


                  MISSION STATEMENT
 The Behring Senior Center of Monroe is a “home away
from home”, not negative and defeated, but positive and
    dynamic, looking for the brighter things in life.
 It is a place where Senior Citizens have the opportunity
                  to meet on a local level.
    The Center will offer to Monroe, the surrounding
area and out-of-town guests, recreation, education, infor-
     mation, social services and health services and
 encourage service to fellow citizens and the community
                        in general.


                        OBJECTIVE
1.   To foster pride and respect in the Behring Senior
     Center of Monroe facility, along with all equipment
     and furnishings there in.
2.   To keep the Behring Senior Center environment
     pleasant and upbeat at all times.
3.   To create a “home away from home” atmosphere for
     all who come to the Center.
4.   To provide services, assistance and support to anyone
     55 years of age or older.
5.   To promote exemplary personal habits and cleanliness.
6.   To create Senior credibility and integrity in the com-
     munity.
20                                               No. 10-1300

                   CODE OF CONDUCT
1.   When in the Behring Senior Center of Monroe, all will
     be treated with respect and courtesy regardless of
     age, race or gender.
2.   Use of abusive, vulgar, or demeaning language is
     prohibited.
3.   Any physically threatening conduct is prohibited.
4.   Members of the Behring Senior Center staff, outside
     instructors and Green County personnel will be
     treated in a respectful manner.
5.   Thievery in any form will not be tolerated.
6.   The possession or use of alcohol, illicit drugs or weap-
     ons of any kind is strictly prohibited.
7.   The Behring Senior Center is a non-smoking environ-
     ment.
8.   Attention to personal hygiene is expected and appreci-
     ated by all who use the center.
9.   Violations of this code of conduct will be acted upon
     by the Senior Center staff or Board of Directors.




                           11-21-11